                                                                   Case 2:17-bk-19548-NB            Doc 425 Filed 04/01/19 Entered 04/01/19 11:51:03       Desc
                                                                                                      Main Document    Page 1 of 9


                                                                   1   Debra I. Grassgreen (CA Bar No. 169978)
                                                                       Malhar S. Pagay (CA Bar No. 189289)
                                                                   2   PACHULSKI STANG ZIEHL & JONES LLP
                                                                       10100 Santa Monica Blvd., 13th Floor
                                                                   3   Los Angeles, California 90067
                                                                       Telephone: 310/277-6910
                                                                   4   Facsimile: 310/201-0760
                                                                       E-mail: dgrassgreen@pszjlaw.com
                                                                   5           mpagay@pszjlaw.com

                                                                   6   Attorneys for Richard M. Pachulski,
                                                                       Chapter 11 Trustee
                                                                   7

                                                                   8                                UNITED STATES BANKRUPTCY COURT

                                                                   9                                 CENTRAL DISTRICT OF CALIFORNIA

                                                                  10                                        LOS ANGELES DIVISION

                                                                  11   In re:                                           Case No.: 2:17-bk-19548-NB
P ACHULSKI S TANG Z IEHL & J ONES LLP




                                                                  12   LAYFIELD & BARRETT, APC,                         Chapter 11
                                        LOS ANGELES, CALIFORNIA




                                                                  13                                   Debtor.          DECLARATION OF JOSEPH A.
                                           ATTORNEYS AT LAW




                                                                                                                        ALLEGRETTI IN SUPPORT OF
                                                                  14                                                    MOTION FOR ORDER (1)
                                                                                                                        AUTHORIZING SALE OF REAL
                                                                  15                                                    PROPERTY FREE AND CLEAR OF ALL
                                                                                                                        LIENS, CLAIMS AND ENCUMBRANCES
                                                                  16                                                    PURSUANT TO 11 U.S.C. §§ 363(b) AND
                                                                                                                        (f); (2) APPROVING BUYER AS GOOD-
                                                                  17                                                    FAITH PURCHASER PURSUANT TO 11
                                                                                                                        U.S.C. § 363(m); AND (3) AUTHORIZING
                                                                  18                                                    PAYMENT OF UNDISPUTED LIENS
                                                                                                                        AND OTHER ORDINARY COSTS OF
                                                                  19                                                    SALE

                                                                  20                                                    [Relates to Docket No. 419]

                                                                  21                                                   Date:     April 2, 2019
                                                                                                                       Time:     2:00 p.m.
                                                                  22                                                   Place:    United States Bankruptcy Court
                                                                                                                                 Edward R. Roybal Federal Building
                                                                  23                                                             255 E. Temple Street, Ctrm. 1545
                                                                                                                                 Los Angeles, California 90012
                                                                  24                                                    Judge:   Honorable Neil W. Bason

                                                                  25

                                                                  26

                                                                  27

                                                                  28


                                                                       DOCS_LA:320965.1 51414/001
                                                                   Case 2:17-bk-19548-NB            Doc 425 Filed 04/01/19 Entered 04/01/19 11:51:03                Desc
                                                                                                      Main Document    Page 2 of 9


                                                                   1           I, Joseph A. Allegretti, declare as follows:

                                                                   2           1.       I am the President and Chief Operating Officer of Allegretti & Company (the

                                                                   3   “Buyer”), the proposed purchaser of real property commonly known as Units 210 and 220 of Toll

                                                                   4   Creek Village 2 (Parcel Nos. TCVC-2-210 and TCVC-2-220), an office condominium located at

                                                                   5   2720 Homestead Road, Park City, Utah 84098 (the “Property”), pursuant to the Motion for Order (1)

                                                                   6   Authorizing Sale of Real Property Free and Clear of All Liens, Claims And Encumbrances Pursuant

                                                                   7   to 11 U.S.C. §§ 363(b) and (f); (2) Approving Buyer as Good-Faith Purchaser Pursuant to 11 U.S.C.

                                                                   8   § 363(m); and (3) Authorizing Payment of Undisputed Liens and Other Ordinary Costs of Sale

                                                                   9   [Docket No. 419] (the “Motion”), filed by Richard M. Pachulski, the chapter 11 trustee (the

                                                                  10   “Trustee”) of the bankruptcy estate of Layfield & Barrett, APC (the “Debtor”). I am authorized to

                                                                  11   make this Declaration on behalf of the Buyer.
P ACHULSKI S TANG Z IEHL & J ONES LLP




                                                                  12           2.       Unless otherwise indicated, all facts set forth in this Declaration are based on either
                                        LOS ANGELES, CALIFORNIA




                                                                  13   (a) my personal knowledge (my own or that gathered by others who report to me), (b) my review of
                                           ATTORNEYS AT LAW




                                                                  14   relevant documents, or (c) my opinion based upon my experience and knowledge of the

                                                                  15   circumstances. If I were called to testify thereto, I could and would competently do so to the best of

                                                                  16   my knowledge.

                                                                  17           3.       The Trustee has provided to the Buyer a conflicts list of various parties relating to the

                                                                  18   Debtor, including, without limitation, (a) the Debtor and certain of its insiders, affiliates and

                                                                  19   professionals, (b) the petitioning creditors who commenced the Debtor’s bankruptcy case, (c) the

                                                                  20   Trustee and his professionals, and (d) parties asserting liens against or security interests in the

                                                                  21   Property and other assets of the Debtor’s bankruptcy estate (collectively, the “Conflicts Parties”). A

                                                                  22   true and correct list of the Conflicts Parties is attached hereto as Exhibit “A”.

                                                                  23           4.       Neither the Buyer nor any of its affiliates, managers, members, employees or agents

                                                                  24   has any prior, current or expected connection to (a) the Conflicts Parties, (b) any other known

                                                                  25   prospective bidder for the Property or (c) any former employees, officers, directors or agents of the

                                                                  26   Debtor of whom I’m aware (collectively, the “Relevant Parties”), except as follows: None.

                                                                  27

                                                                  28

                                                                                                                          2
                                                                       DOCS_LA:320965.1 51414/001
Case 2:17-bk-19548-NB   Doc 425 Filed 04/01/19 Entered 04/01/19 11:51:03   Desc
                          Main Document    Page 3 of 9
Case 2:17-bk-19548-NB   Doc 425 Filed 04/01/19 Entered 04/01/19 11:51:03   Desc
                          Main Document    Page 4 of 9



                               EXHIBIT A
Case 2:17-bk-19548-NB           Doc 425 Filed 04/01/19 Entered 04/01/19 11:51:03   Desc
                                  Main Document    Page 5 of 9


   Trustee and Professionals

   Richard M. Pachulski (Chapter 11 Trustee)
   Pachulski Stang Ziehl & Jones LLP
   KW Park City Keller Williams Real Estate

   Debtor and Affiliated Parties

   Layfield & Barrett, APC
   f/k/a Layfield & Wallace, APC
   f/k/a The Layfield Law Firm, APC
   Maximum Legal, LLC
   Maximum Legal Holdings, LLC
   Maximum Legal (California). LLP
   Maximum Legal (Arizona) LLC
   Maximum Legal (Utah), LLC
   Maximum Legal (Florida), PLLC
   Maximum Legal Florida, LLP
   Maximum Legal Staffing, LLC
   Maximum Legal Services, LLC
   Philip J. Layfield a/k/a Philip S. Pesin
   Christine Layfield
   Layfield V, LLC
   Joseph M. Barrett
   The Barrett Law Firm, APC
   Todd D. Wakefield
   Terry Bailey
   Shyam Bandepalli
   Jeffery Pannebaker
   Stella Havkin, Havkin & Shrago
   Jeffrey B. Smith, Curd, Galindo & Smith L.L.P.
   Jones Waldo Holbrook & McDonough, PC

   Maximum Legal Holdings BVI
   Maximum Holdings I Cyprus
   Maximum Legal Costa Rica
   Maximum Legal Finance BVI
   Maximum IT Services BVI
   L&B Buy-In Services BVI
   Triallawyers.com India Pvt
   Maximum Legal India Pvt
   Hamilton Newstead LLC Montana

   Petitioning Creditors

   The Dominguez Firm


   DOCS_LA:308347.2 51414/002
Case 2:17-bk-19548-NB           Doc 425 Filed 04/01/19 Entered 04/01/19 11:51:03   Desc
                                  Main Document    Page 6 of 9


   Mario Lara
   Nayazi Reyes
   Maria A. Rios

   Putative Secured Creditors

   Advocate Capital, Inc.
   Wellgen Standard, LLC
   Alliance Legal Solutions, LLC
   Wells Fargo Bank, N.A.
   Toll Creek Owners Association, Inc.




   DOCS_LA:308347.2 51414/002
        Case 2:17-bk-19548-NB                   Doc 425 Filed 04/01/19 Entered 04/01/19 11:51:03                                      Desc
                                                  Main Document    Page 7 of 9

                                       PROOF OF SERVICE OF DOCUMENT
I am over the age of 18 and not a party to this bankruptcy case or adversary proceeding. My business address is:
10100 Santa Monica Boulevard, 13th Floor, Los Angeles, California 90067

A true and correct copy of the foregoing document entitled (specify): DECLARATION OF JOSEPH A.
ALLEGRETTI IN SUPPORT OF MOTION FOR ORDER (1) AUTHORIZING SALE OF REAL
PROPERTY FREE AND CLEAR OF ALL LIENS, CLAIMS AND ENCUMBRANCES PURSUANT TO
11 U.S.C. §§ 363(b) AND (f); (2) APPROVING BUYER AS GOOD-FAITH PURCHASER PURSUANT
TO 11 U.S.C. § 363(m); AND (3) AUTHORIZING PAYMENT OF UNDISPUTED LIENS AND OTHER
ORDINARY COSTS OF SALE will be served or was served (a) on the judge in chambers in the form and manner
required by LBR 5005-2(d); and (b) in the manner stated below:

1. TO BE SERVED BY THE COURT VIA NOTICE OF ELECTRONIC FILING (NEF): Pursuant to controlling General
Orders and LBR, the foregoing document will be served by the court via NEF and hyperlink to the document. On (date)
April 1, 2019, I checked the CM/ECF docket for this bankruptcy case or adversary proceeding and determined that the
following persons are on the Electronic Mail Notice List to receive NEF transmission at the email addresses stated below:
                                                                           Service information continued on attached page

2. SERVED BY UNITED STATES MAIL:
On (date) _____, I served the following persons and/or entities at the last known addresses in this bankruptcy case or
adversary proceeding by placing a true and correct copy thereof in a sealed envelope in the United States mail, first class,
postage prepaid, and addressed as follows. Listing the judge here constitutes a declaration that mailing to the judge will
be completed no later than 24 hours after the document is filed.



                                                                                          Service information continued on attached page

3. SERVED BY PERSONAL DELIVERY, OVERNIGHT MAIL, FACSIMILE TRANSMISSION OR EMAIL (state method
for each person or entity served): Pursuant to F.R.Civ.P. 5 and/or controlling LBR, on (date)      , 2019, I served the
following persons and/or entities by personal delivery, overnight mail service, or (for those who consented in writing to
such service method), by facsimile transmission and/or email as follows. Listing the judge here constitutes a declaration
that personal delivery on, or overnight mail to, the judge will be completed no later than 24 hours after the document is
filed.


                                                                                          Service information continued on attached page


I declare under penalty of perjury under the laws of the United States that the foregoing is true and correct.

 April 1, 2019                Sophia L. Lee                                                   /s/ Sophia L. Lee
 Date                         Printed Name                                                    Signature




          This form is mandatory. It has been approved for use by the United States Bankruptcy Court for the Central District of California.


June 2012                                                                                         F 9013-3.1.PROOF.SERVICE
DOCS_LA:320279.1 51414/002
        Case 2:17-bk-19548-NB                   Doc 425 Filed 04/01/19 Entered 04/01/19 11:51:03                                      Desc
                                                  Main Document    Page 8 of 9
1. TO BE SERVED BY THE COURT VIA NOTICE OF ELECTRONIC FILING (NEF):
   Case 2:17-19548

       Wesley H Avery wes@averytrustee.com, lucy@averytrustee.com;alexandria@averytrustee.com
       Jason Balitzer jbalitzer@sulmeyerlaw.com,
        jbalitzer@ecf.inforuptcy.com;dwalker@ecf.inforuptcy.com;kmccamey@sulmeyerlaw.com
       Moises S Bardavid mbardavid@hotmail.com
       Daniel I Barness daniel@barnesslaw.com
       James W Bates jbates@jbateslaw.com
       Darwin Bingham cat@scalleyreading.net
       Martin J Brill mjb@lnbrb.com
       William S Brody wbrody@buchalter.com, dbodkin@buchalter.com;IFS_filing@buchalter.com
       Glenn R Bronson grb@princeyeates.com, carolp@princeyeates.com
       Baruch C Cohen bcc@BaruchCohenEsq.com, paralegal@baruchcohenesq.com
       Jennifer Witherell Crastz jcrastz@hrhlaw.com
       Beth Gaschen bgaschen@wgllp.com,
        kadele@wgllp.com;vrosales@wgllp.com;cbmeeker@gmail.com;cyoshonis@wgllp.com
       Jeffrey I Golden jgolden@wgllp.com,
        kadele@wgllp.com;vrosales@lwgfllp.com;cbmeeker@gmail.com
       M. Jonathan Hayes jhayes@rhmfirm.com,
        roksana@rhmfirm.com;rosario@rhmfirm.com;janita@rhmfirm.com;susie@rhmfirm.com;max@rhmfir
        m.com;priscilla@rhmfirm.com;pardis@rhmfirm.com;russ@rhmfirm.com;rebeca@rhmfirm.com
       Kimberly D Howatt khowatt@gordonrees.com, sdurazo@grsm.com
       James KT Hunter jhunter@pszjlaw.com
       Steven J Kahn skahn@pszyjw.com
       Joseph M Kar jkar@mindspring.com
       Richard W Labowe richardwlabowe@gmail.com, llhlaw1631@aol.com
       Dare Law dare.law@usdoj.gov
       David W. Meadows david@davidwmeadowslaw.com
       Jessica Mickelsen Simon jmsimon@hrhlaw.com
       Dennette A Mulvaney dmulvaney@leechtishman.com, lmoya@leechtishman.com
       Rana Nader rnader@naderlawgroup.com, monique@naderlawgroup.com
       Joel A Osman osman@parkermillsllp.com, sanders@parkermillsllp.com
       Malhar S Pagay mpagay@pszjlaw.com, mpagay@pszjlaw.com
       Brian A Paino bpaino@mcglinchey.com, crico@mcglinchey.com;selizondo@mcglinchey.com
       Michael F Perlis mperlis@lockelord.com,
        merickson@lockelord.com,jhagey@lockelord.com,RRJohnson@lockelord.com,bmungaray@lockelord.
        com
       Michael F Perlis , merickson@lockelord.com
        jhagey@lockelord.com,RRJohnson@lockelord.com,bmungaray@lockelord.com
       Hamid R Rafatjoo hrafatjoo@raineslaw.com, bclark@raineslaw.com;cwilliams@raineslaw.com
       Faye C Rasch frasch@wgllp.com, kadele@wgllp.com;tziemann@wgllp.com
       Daniel H Reiss dhr@lnbyb.com, dhr@ecf.inforuptcy.com
       Damion Robinson dr@agzlaw.com
       Lindsey L Smith lls@lnbyb.com, lls@ecf.inforuptcy.com
       Daniel A Solitro dsolitro@lockelord.com, ataylor2@lockelord.com
       United States Trustee (LA) ustpregion16.la.ecf@usdoj.gov
       Gary R Wallace garyrwallace@ymail.com
       Alan J Watson alan.watson@hklaw.com, rosanna.perez@hklaw.com
          This form is mandatory. It has been approved for use by the United States Bankruptcy Court for the Central District of California.


June 2012                                                                                         F 9013-3.1.PROOF.SERVICE
DOCS_LA:320279.1 51414/002
        Case 2:17-bk-19548-NB                   Doc 425 Filed 04/01/19 Entered 04/01/19 11:51:03                                      Desc
                                                  Main Document    Page 9 of 9
Service List by U.S. First Class Mail
Mailing Information for Case 2:17-19548

Layfield & Barrett, APC                                           SPECIAL NOTICE
Fka Layfield & Wallace, APC
Fka The Layfield Law Firm, APC                                    Roger G Jones
Attn: Philip Layfield, Officer of Record                          1600 Division St Ste 700
2720 Homestead Rd., Suite 210                                     Nashville, TN 37203
Park City, UT 84098
                                                                  Patricia Salcedo
Layfield & Barrett, APC                                           The Dominguez Firm
Fka Layfield & Wallace, APC                                       3250 Wilshire Blvd #2200
Fka The Layfield Law Firm, APC                                    Los Angeles, CA 90010
Attn: Any Officer Other Than Philip Layfield
2720 Homestead Rd., Ste. 210                                      Timothy M Smith
Park City, UT 84098                                               McKinley Smith APC
                                                                  3445 American River Dr., Ste A
Layfield & Barrett, APC                                           Sacramento, CA 95864
Fka Layfield & Wallace, APC
Fka The Layfield Law Firm, APC                                    Lance S Strumpf
Attn: Philip Layfield, Officer of Record                          Law Office of Lance S. Strumpf
Register No. 71408-050                                            5136 Woodley Ave.
MDC Los Angeles/Metropolitan Detention Ctr                        Encino, CA 91436
P.O. Box 1500
Los Angeles, CA 90053                                             Toll Creek Owners Association Inc
                                                                  c/o Jacob Watterson
Philip J. Layfield                                                130 South Main Ste 200
102 Moore’s Cro # 7                                               Logan UT 84323-0525
Millsboro, Delaware 19966
                                                                  Diane B Sherman
Philip J. Layfield                                                Law Offices of Diane B Sherman
1875 K St. NW                                                     1801 Century Park East Ste 1200
Washington, DC 20006                                              Los Angeles, CA 90067


Philip J. Layfield
c/o Zenith Legal Services, LLC
1875 Connecticut Ave. NW, 10th Floor
Washington, DC 20009

Philip J. Layfield
8 The Green, Suite 6426
Dover, Delaware 19901

Philip J. Layfield
c/o Anthony M. Solis
APLC 23679 Calabasas Road, Suite 412
Calabasas, California 91302-1502

Philip J. Layfield
c/o Law Office of Steven Brody
350 S. Figueroa Street, Suite 975
Los Angeles, California 90071




          This form is mandatory. It has been approved for use by the United States Bankruptcy Court for the Central District of California.


June 2012                                                                                         F 9013-3.1.PROOF.SERVICE
DOCS_LA:320279.1 51414/002
